11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Juan Gonzales, Jr.,                          * From the 441st District Court
                                               of Midland County
                                               Trial Court No. CR47775.

Vs. No. 11-17-00245-CR                        * August 8, 2019

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.